Citation Nr: 1630049	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.

2.  Entitlement to service connection for a left hip disorder, to include left hip sciatica (claimed as left hip condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, November 1990 to July 1991, December 1995 to June 1996, and February 2003 to February 2004, including combat service during the Persian Gulf War.  See DD214 ("Purple Heart").

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2008, the RO denied the Veteran's claim for service connection for left hip sciatica.  The Veteran filed a notice of disagreement (NOD) in March 2009.  The Veteran was provided with a statement of the case (SOC) in August 2009 and in a September 2009 VA Form 9, the Veteran perfected his appeal of the issue.  Supplemental statements of the case (SSOC) were issued in January 2011, March 2013, and March 2016.  

In July 2012, the RO denied the Veteran's claim for residuals of a right ankle sprain.  The Veteran filed an NOD in July 2012.  The Veteran was provided with an SOC in August 2014, and in an August 2014 VA Form 9, the Veteran perfected his appeal of the issue.  Supplemental statements of the case (SSOC) were issued in June 2015 and March 2016.  

In February 2013 and October 2015, the Board remanded the issue of service connection for left hip sciatica.  In October 2015, the Board remanded the issue of service connection for residuals of a right ankle sprain for further development.  The Board most recently remanded these matters to the Agency of Original Jurisdiction (AOJ) for outstanding medical treatment records.  These matters are once again before the Board for appellate consideration of the issues on appeal.  

The Board notes this appeal originally included entitlement to service connection for headaches.  However, that issue was granted in an October 2015 rating decision.  Therefore, this claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for left hip sciatica is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right ankle disorders are not shown to be causally or etiologically related to any injury, illness, or incident during service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A standard letter from February 2012 satisfied the duty to notify provisions and Dingess requirements.  The letter fully addressed the notice requirements in their entirety, and was sent to the Veteran prior to the initial adjudication in July 2012.  The letter informed the Veteran of what evidence was required to substantiate his claim, of his and the VA's respective duties for obtaining evidence, and provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private treatment records and reports have also been obtained.  The Board notes that upon the most recent Remand, the RO attempted to procure additional private medical records.  However, the Veteran notified the Board in March 2016 that additional records from Dr. W.B. were unavailable due to his passing.  See March 2016 Report of General Information ("He also stated that he was unable to get the records for his appeal... since passed away").  The Veteran has not identified any additional existing evidence that are not of record that are necessary for a fair adjudication of his appeal.  Moreover, the Veteran has not claimed, and the record does not in any way indicate that the Dr. W.B. records are in anyway relevant to anything other than the Veteran's left hip sciatica claim.  

Regarding his claimed residuals of an ankle injury, the Veteran was provided a VA medical examination for his claim in September 2012.  The VA examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

The Board is also satisfied as to substantial compliance with its October 2015 remand directives.  The Board notes that the previous remand from February 2013 only pertained to the issue of the Veteran's left hip and not his right ankle.  In October 2015, the Board remanded this matter to the AOJ in order to associate with the record outstanding procedural and medical documentation, including a copy of the Veteran's 2012 VA ankle examination report.  The Board is satisfied that there has been substantial compliance with the prior remand, as the Veteran's September 2012 VA examination report has been associated with the record, and the outstanding procedural documents listed in the Remand directives have been associated with the file.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran's with the development of evidence is required.

II. Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts & Analysis

The Veteran contends that his current right ankle discomfort and disability "is a cumulative affect[sic] from my service related injury."  See August 2014 VA Form 9; see also October 2010 VAMC Primary Care note ("right ankle and top of foot chronic pain...states he sprained it yrs ago and many times since then.  Feels it could be arthritis.")  Given the evidence of record, the Board finds that service connection for residuals of a right ankle condition is not warranted on either a direct or presumptive basis.  

The evidence of record demonstrates a current diagnosis of degenerative joint disease (DJD) of the bilateral ankles.  See September 2012 VA examination; see also October 2010 VAMC Ankle x-ray ("right ankle two views...mild changes of osteoarthritis").  As such, the first element of service connection under Shedden, a current disability, has been met.  

Next, under Shedden, the Veteran must have endured an in-service injury or event.  In the instant case, service records were reviewed.  The Veteran's service treatment records indicate he suffered an in-service injury to his right ankle in July 1992.  See July 1992 Chronological Record of Medical Care.  At the time, an impression of "probable mild sprain, no apparent severe damage" was noted.  Id. ("twisted in field...minimal swelling, no discoloration...probable mild sprain, no apparent sever damage, full ROM...ice pack, ace wrap")  As such, the Board finds that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of right ankle DJD, as such is shown by the September 2012 VA examination.  Further, service treatment records demonstrate that the Veteran suffered a right ankle sprain and swelling while on active duty.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current right ankle disorder and the in-service trauma. 

There is no persuasive evidence that a right ankle disorder was manifested to a compensable degree in the first post-service year.  There is no medical evidence that the Veteran had arthritis within the first year of his separation from service, and the Veteran has not contended that he had arthritis to a compensable degree within the first year of his separation from service.  The earliest medical evidence of record regarding the Veteran's right ankle is from October 2010, wherein he reported chronic foot and ankle pain stemming from an old, initial sprain and subsequent sprains.  See October 2010 VAMC Primary Care note.  Moreover, the September 2012 examiner noted that the Veteran's reported progressive pain occurred "over time," coinciding with his weight gain.  See September 2012 VA examination ("over time has had progressive pain. PTS weight= 350LBS.")  Consequently, service connection for a right ankle disorder on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The analysis turns to whether the Veteran's current diagnosis may somehow otherwise be related to the Veteran's service.  The medical evidence that specifically addresses this question consists of the opinion offered in the September 2012 VA examination, when the examiner found that the evidence did not demonstrate that the Veteran's current diagnosis was incurred or caused by the claimed in-service injury or event, rather that the Veteran's "one minor strain, not needing tx, resolved."   

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a right ankle disorder as a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current diagnosis, which the Board notes is a complex medical question because the claimed disorder has multiple potential etiologies thereby necessitating expert testimony to establish causation.  

Although the Veteran was treated for an ankle injury in July 1992 and has reported a history of ankle problems that date back "yrs," the service treatment records show that no further complaints were recorded, that no similar symptoms were noted, and there is no indication in the service records of a disability of the ankle or any other right foot area, including constant sprains, which has been attributed to a sprain during service.  Thus, to the extent his statements imply that he incurred a right ankle disorder manifested by constant sprains following service, such implication, in light of the contrary service treatment records, is insufficient to provide a credible basis for the Veteran's statements.  The service treatment records, including the reports of December 1996, July 1998, and May 2001 medical examinations and the Veteran's own statements of his medical condition taken contemporaneous to these examinations, clearly refute the history reported by the Veteran as no foot or ankle issue was ever indicated.  In this regard, the Board can and does attach more weight and probative value to the contemporaneous medical and lay evidence contained in the service treatment records, because they present a more accurate, reliable and probative account of what the Veteran was experiencing at that time.  Thus, the Veteran's subsequent statements regarding an ongoing ankle disorder of service origin are outweighed by the other lay and medical evidence of record.  Accordingly, the Board finds the contemporaneous service records showing no existing disability of the ankle, including constant sprains, to be a far more credible history.

The Board does not dispute the fact that the Veteran has a current diagnosis of degenerative arthritis of the right ankle, or that the Veteran experienced a right ankle injury while in-service.  However, the Board finds the September 2012 VA examination to be the most probative evidence of record regarding the etiology of the Veteran's right ankle disorder.  Importantly, in finding that a nexus to an in-service incident, event, or occurrence in the military was not substantiated, the VA examiner identified the Veteran's non-traumatic, bilateral DJD as reflective of the Veteran's "morbid obesity and age."  Moreover, the examiner identified that the Veteran's documented in-service injury was minor, and that the DJD demonstrated is not traumatic in origin as "both ankles are symmetric with age related changes and soft tissue swelling."  Thus, the examiner provided a logical rationale for why a favorable nexus opinion could not be given: the findings are consistent with the natural progression of age and are most likely a function of the Veteran's weight gain and the natural progression of aging.  Although the Veteran credibly believes that he has had problems with his wrist ever since service, this lay evidence of continuity of symptomatology is outweighed by science-that is, the current pathology associated with the wrist is inconsistent with the in-service injury.  

In summary, the most probative evidence is against the Veteran's claim for service connection on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).  To the contrary, the VA examiner has opined that the Veteran's right ankle disorder is likely related to his age and weight.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for residuals of a right ankle sprain, is denied.


REMAND

The Veteran is seeking entitlement to service connection for a left hip disorder, to include sciatica.  

The Veteran asserts that he entered service with a left hip disorder, and that the stress of his "combat service greatly aggravated" the condition.  See January 2011 VA Form 9.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  As discussed in the February 2013 Board remand, private treatment records reflect that the Veteran was initially diagnosed and treated for left hip sciatica in March 1988 and continued to be treated for this condition throughout his military service.  See March 1988 W.B. note; see also May 1995 W.B. note ("L hip"); July 199 W.B. note ("Left hip area"); November 2002 W.B. letter ("sciatic pain in the left thigh...intensified when attempts to run, bend and twist..refrain from these activities until there is a lessening of the symptoms."  The Veteran also received treatment for left hip sciatica from a Dr. C. R. in September 2006.  See September 2006 St. John's Clinic note ("pain in the left posterior hip...Impression...sciatica left side.")  However, there was no discussion of etiology or the effects of the Veteran's military service on this condition in any of the medical evidence currently of record.  

To date, a medical opinion has not been obtained that sufficiently details the etiology of the Veteran's left hip disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran was afforded VA examinations for his hip and peripheral nerves in March 2013.  See March 2013 VA examination.  The examiner qualified the Veteran's onset of hip pain as "new," noting that there were no complaints of hip or back pain in the Veteran's claims file, absent a February 2009 letter from a private physician that references "the problem with your left hip."  X-rays of the bilateral hips were performed during the examination, and the impression noted was "nothing acute."  Physical and neurological testing of the left lower extremity was performed with negative results.  The examiner did not provide any hip diagnosis, concluding that the Veteran "has not been diagnosed with left hip sciatica," and noting that the hip films were normal.  

The March 2013 VA examination report is inadequate as the opinion relies on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Specifically, the March 2013 VA examiner provided as a basis for the rationale that the Veteran was never diagnosed with sciatica or a left hip disorder, and that his complaint of hip pain was "new," absent the February 2009 letter which referred to a left hip problem.  As noted above, these statements are inconsistent with the available medical record.  As specifically identified in the February 2013 Board remand decision, the Veteran underwent left hip treatment prior to his service in March 1988, continued treatment throughout his active duty in the 1990's, and sought treatment and received a diagnosis of sciatica following his discharge in 2006.  Therefore, the Board finds a remand is necessary to obtain a new VA medical opinion which relies on an accurate medical foundation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Return the claims file to the March 2013 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's left hip disorder, to include his documented complaints of left hip pain beginning in March 1988 and his September 2006 diagnosis of sciatica.  

If the examiner who drafted the March 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify whether the Veteran has a current diagnosis of a left hip disorder, to include a discussion of the aforementioned 2006 diagnosis of sciatica.

(B)  If a left hip disorder is currently diagnosed, is there clear and unmistakable evidence that such pre-existed the Veteran's service, to include a discussion of the Veteran's treatment for hip pain beginning in 1988 and continuing throughout service with Dr. W.B.?  

(i) If there is clear and unmistakable evidence that a left hip disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder(s).

(ii) If there is no clear and unmistakable evidence that any left hip disorder pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the left hip disorder is directly related to service.  

Any opinions offered should be accompanied by a rationale.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


